BERGER, J.,
concurring specially.
It is more likely than not that exigent circumstances existed in this capital sexual battery case to justify the warrantless *951search. However, at the hearing on Guevara’s motion to suppress, the State inexplicably failed to put on any evidence in support of the exigency exception, even after being given the opportunity to reopen its case.1 For this reason, I am constrained to concur.

. In addition to the testimony presented during the hearing on Guevara's motion to suppress, the record on appeal contains the police report and a transcript of the victim’s mother's testimony. The additional information, while probative, was not introduced at the hearing and, thus, was not considered by the trial court when ruling on the motion to suppress.